Order entered June 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00028-CV

                              THE STATE OF TEXAS, Appellant

                                               V.

  MESQUITE CREEK DEVELOPMENT, INC., A GEORGIA CORPORATION, AND
    RACETRAC PETROLEUM, INC., A GEORGIA CORPORATION, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-05842-B

                                            ORDER
       Before the Court is court reporter Robin N. Washington’s June 18, 2019 request for an

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than June 28, 2019.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE